1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s Amendment, filed 12/21/2020, is acknowledged.
3.  Claims 9-16, 20, 22-35 are pending.

4.  Claim 9 recited “an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NO: 1-16.  However, not all the recited SEQ ID NOs are amino acid sequences. Correction is required. 

5.  The following claims are objected to for the following reasons: 

(i) Claims 20 and 22 is objected to because immunization with the nucleic acid (NA) of claim 9 does not result in neutralizing anti-Gal1 antibodies. It would result in anti-NA antibodies.

(ii) the recitation “immune checkpoint” in claims 15, 24, 26, 27, 30 lacks sufficient antecedent basis in base claims. The base claims only recites “immune checkpoint inhibitor”.

6.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 9-16, drawn to a recombinant nucleic acid molecule having a sequence that hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide or having a sequence with at least about 95% homology to a nucleic acid encoding the polypeptide, wherein the nucleic acid molecule is only as long as required to encode the polypeptide, wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NOs: 1-16, vectors and host cells, classified in Class C07H, subclass 21/00 and A61K 48/00.

Claims 20 , drawn to a method of identifying a neutralizing anti-Gall antibody comprising (a) administering an effective amount of a complement of a nucleic acid encoding a polypeptide or encoding residues 102-115 of SEQ ID NOs: 1-16 to B cells in an in vitro cell culture system, to generate antibodies that neutralize Gall; and (b) isolating anti-Gall antibodies specific for the administered agent; classified in Class C12N,  subclass 6/87.

Claims 20 and 22, drawn to a method of identifying a neutralizing anti-Gall antibody comprising (a) administering an effective amount of the nucleic acid comprising a complement of a nucleic acid encoding a polypeptide or encoding residues 102-115 of SEQ ID NOs: 1-16 to a subject/mammal (i.e., in vivo), to generate antibodies that  classified in Class C12N,  subclass 5/20.


Claims 23 and 34-35, drawn to an antibody produced by the method of administering a nucleic acid comprising a complement of a nucleic acid encoding a polypeptide or encoding residues 102-115 of SEQ ID NOs: 1-16; classified in Class/subclass C07K 16/00.

Claims 24-33, drawn to method of eliciting an anti-Gall immune response or inhibiting Ga1 activity or delaying the onset of, or slowing the rate of progression of, a disease in a subject comprising administering to the subject a prophylactically or therapeutically effective amount of the nucleic acid comprising a complement of a nucleic acid encoding a polypeptide or encoding residues 102-115 of SEQ ID NOs: 1-16, thereby eliciting the immune responses optionally, the method further comprising administering at least one additional agent that upregulates an immune response; optionally wherein the at least one additional agent comprises an inhibitor of an immune checkpoint; optionally wherein the immune checkpoint is selected from the group consisting of PD-1, PD-L1, PD-L2, LAG-3, TIM-1, CTLA-4, VISTA, B7-H2, B7-H3, B7-H4, B7-H6, 2B4, ICOS, HVEM, CD160, gp49B, PIR-B, KIR family receptors, TIM-1, TIM-4, BTLA, SIRPalpha (CD47), CD48, 2B4 (CD244), B7.1, B7.2, ILT-2, ILT-4, TIGIT, A2aR, and combinations thereof; optionally, wherein the subject is a mammal; and/or optionally, wherein the mammal is a human, Class/subclass C07K 48/00.

The inventions are distinct, each from the other because of the following reasons:

7.  Groups I and IV are different products.  Antibodies and nucleic acids encoding the epitopes differ with respect to their structures and physicochemical properties; therefore each product is patentably distinct.

8.  Groups I / II-III and V are related as product and process of using.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the nucleic acid of Group I can be used for in situ hybridzation, in addition to the recited methods.

9.  Groups  II-III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product, the anti-Gal1 antibody can be made using an amino acid synthesizer or by various biochemical or cell fusion techniques such as conventional method using hybriboma.

  differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.

Species Election
11.  Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

(A) If any one of Groups I-V is elected, Applicant is required to elect:

(i) a particular SEQ ID NO: (e.g., SEQ ID NO: 1, 2 or 3) such as the one recited in claim 9.  

(ii) whether the nucleic acid molecule hybridizes with a complement of a nucleic acid encoding a polypeptide or having a sequence encoding the polypeptide such as the one recited in claim 9. 

(B) If any one of Groups I and IV-V is elected, Applicant is required to elect:

(i) whether the immunogen composition with or without at least one additional immunostimulatory agent/ such as the one recited in claim 13. If Applicant elects with at least one additional immunostimulatory agent, then Applicant is further required to elect a particular immune checkpoint (e.g., PD-1, PD-L1 or TIM-1) such as the one recited in claims 15, 24, 26, 27, 30.

(C) If Group V is elected, Applicant is required to elect:

(i) a particular effect (e.g., eliciting an anti-Gall immune response or inhibiting Ga1 activity or delaying the onset of, or slowing the rate of progression of a disease) such as the one recited in claim 24, 26, 27).  If Applicant elects delaying the onset of, or slowing the rate of progression of a disease, Applicant is further required to elect (e.g., Kaposi’s sarcoma, Gal1-mediated angiogenesis disorder or MLL-rearranged ALI) such as the one recited in claim 31.  These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints; thus each condition represents patentably distinct subject matter.

These are distinct species because their structures and modes of action are different which, in turn, address different therapeutic endpoints. In addition, these species are not obvious variants of each other based on the current record.

12.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

13.  The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

14.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

March 24, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644